STATE OF MINNESOTA
                                                                          fl
                                                                           November 17, 2015

                                  IN SUPREME COURT                            Om~EOF
                                                                          AJIIIB..lA'IECcuns
                                         A14-0774


In re Petition for Disciplinary Action against
Bradley Allan Lamb, a Minnesota Attorney,
Registration No. 0391955.


                                         ORDER

       The Director of the Office of Lawyers Professional Responsibility (the Director)

has filed a petition for disciplinary action alleging that respondent Bradley Allan Lamb

committed the following professional misconduct.             He neglected and failed to

communicate with a client, failed to provide that client with an accounting, and failed to

refund any unearned fees to and provide that client with a copy of his file, see Minn. R.

Prof. Conduct 1.3, 1.4, 1.15(c)(3), 1.15(c)(4), and 1.16(d), and he failed to cooperate with

a disciplinary investigation. See Minn. R. Prof. Conduct 8.1(b) and Rule 25, Rules on

Lawyers Professional Responsibility (RLPR).

       On June 5, 2014, we suspended respondent pursuant to Rule 12(c)(l), RLPR, after

he could not be found in the state and the Director was unable to serve him with the

petition for disciplinary action. In re Lamb, No. A14-0774, Order at 1 (Minn. filed June

5, 2014). We provided that respondent had 1 year to move the court for vacation of the

suspension order and for leave to answer the petition for disciplinary action and that

failure to appear in this matter within 1 year would result in the allegations of the petition

for disciplinary action being deemed admitted. !d.


                                              1
        On July    13~   2015, we deemed the allegations in the petition admitted after

respondent failed to move the court for vacation of the suspension order. In re Lamb, No.

A14-0774, Order at 1 (Minn. filed July 13, 2015). We provided that respondent could

file a memorandum showing cause why the court should not discipline him. Id. at 2. We

also invited the parties to submit written proposals regarding the appropriate discipline to

be imposed. Jd.

        Respondent did not file a memorandum in response to the order to show cause.

He also did not file a written proposal regarding the appropriate discipline. The Director

asks the court to impose an indefinite suspension with no right to petition for

reinstatement for I year.

        Based upon all the files,   records~   and proceedings herein,

        IT IS HEREBY ORDERED THAT:

        1.      Respondent Bradley Allan Lamb 1s indefinitely suspended from the

practice of law with no right to petition for reinstatement for 1 year from the date of the

filing of this order.

        2.      Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs

pursuant to Rule 24, RLPR.

        3.      Respondent may petition for reinstatement pursuant to Rule 18(a)-(d),

RLPR.        Reinstatement is conditioned on successful completion of the professional

responsibility portion of the state bar examination and satisfaction of continuing legal

education requirements pursuant to Rule 18(e), RLPR.


                                                  2
Dated: November 17, 2015       BY THE COURT:




                               David R. Stras
                               Associate Justice




                           3